The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR § 1.114 and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR § 1.114 and prosecution in this application has been reopened pursuant to 37 CFR § 1.114. Applicant’s submission filed on 10 October 2022 has been entered.
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 14 that the recited additional elements amount to “significantly more than the alleged abstract idea.” This argument is not persuasive. As set forth below in the rejection of the claims under 35 U.S.C. § 101, the newly recited additional elements are merely well-understood, routine, and conventional in the art, and fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, as set forth in MPEP §2106.05(d).
Applicant argues on pp. 14-15 that the additional elements integrate the abstract ideas into a practical application. This argument is not persuasive. The abstract ideas themselves cannot integrate the abstract ideas into a practical application. The additional elements do not satisfy any of the indicia in § 2016.04(d)(I) for integrating the abstract ideas into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-5 and 8-17 are directed to a method.
Claims 6 and 7 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
calculating a matrix (Sq(ω)) of the power spectral densities of said outputs acquired at the previous step;
defining a model descriptive of the matrix (Sq(ω)) of the power spectral densities of said outputs, said model being dependent on said operational vectors;
determining said poles, modal vectors and operational vectors so that said model fits said matrix (Sq(ω)) of the power spectral densities of said outputs,
wherein said operational vectors comprise complex exponential terms which allow to explain the effects on said outputs of the time correlation existing between the inputs applied to wheels arranged on different axles.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 1 therefore recites abstract ideas. Claim 16 and 17 recite all of the limitations of claim 1, and therefore also recite abstract ideas.
Claim 2 recites:
wherein said model descriptive of the matrix ( Sq(w)) of the power spectral densities of said outputs dependent on said operational vectors comprises a linear combination of the operational vectors (an, /3n 1, xnl) multiplied times an auto-PSD ( Sd(w)) associated to road or rail profiles parallel to each other which said wheels move on, and times coherence functions ( In(w)) associated to said profiles.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 2 therefore recites abstract ideas.
Claim 3 recites:
wherein said model is a polynomial model and wherein said poles (A) and said modal vectors (ip) are estimated by determining eigen-values and eigen-vectors of the companion matrix associated to the characteristic polynomial relative to said polynomial model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 3 therefore recites abstract ideas.
Claim 4 recites:
the description of the auto-PSD associated to profiles ( Sd(w)) by means of a suitably chosen parametric model and the estimation of coefficients of said parametric model of the auto-PSD associated to said road or rail profiles ( Sd(w)).
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 4 therefore recites abstract ideas.
Claim 5 recites:
the description of said coherence functions ( -m(w)), by means of a suitably chosen parametric model and the estimation of coefficients of said parametric model of the coherence functions ( 'm(w)).
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 5 therefore recites abstract ideas.
Claim 8 recites:
wherein the vehicle provided has a geometry described by Nw trackwidths Wm, wherein m is a positive integer running from 1 to Nw and NL wheelbases L wherein / is a positive integer running from 1 to NL, Nw and NL being pre-defined positive integers.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 8 therefore recites abstract ideas.
Claim 9 recites:

    PNG
    media_image1.png
    530
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    677
    603
    media_image2.png
    Greyscale

These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 9 therefore recites abstract ideas.
Claim 10 recites:
carrying out a fitting procedure to determine the coefficients of said polynomial model starting from said system outputs; and determining said poles and modal vectors by determining eigen-values and eigen- vectors of the companion matrix associated to the characteristic polynomial relative to said polynomial model, wherein the polynomial model descriptive of the output PSD matrix (Sq(co)) comprises exponential terms adapted to explain the effects on said system outputs of the time correlation existing between the inputs applied to wheels arranged on different axles.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 10 therefore recites abstract ideas.
Claim 11 recites:

    PNG
    media_image3.png
    324
    586
    media_image3.png
    Greyscale

These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 11 therefore recites abstract ideas.
Claim 12 recites:
wherein the i-th component of matrix (Sq(o)) of the power spectral densities PSDs is given by:

    PNG
    media_image4.png
    569
    593
    media_image4.png
    Greyscale

These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 12 therefore recites abstract ideas.
Claim 13 recites:
wherein the i-th component of matrix (S (O)) of the power spectral densities PSDs is given by:

    PNG
    media_image5.png
    161
    592
    media_image5.png
    Greyscale

These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 13 therefore recites abstract ideas.
Claim 14 recites:
wherein the polynomial model comprises polynomials of increasing orders and the poles are functions of natural frequencies, and wherein the method further comprises:
generating a stabilization diagram including the poles, modal vectors and operational vectors as estimated in the step of determining, wherein the abscissae report the natural frequencies and the ordinates the order of the polynomials, and
displaying the stabilization diagram on a screen.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 14 therefore recites abstract ideas.
Claim 15 recites:
wherein said model is a polynomial model and wherein said poles (lA) and said modal vectors (ip) are estimated by determining eigen-values and eigen-vectors of the companion matrix associated to the characteristic polynomial relative to said polynomial model.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the implication of a generic computer. Other than implying a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 15 therefore recites abstract ideas.
Claim 6 recites:
calculate a matrix (Sq(ω)) of the power spectral densities of outputs, the outputs comprising at least one of: displacements, velocities, and accelerations, wherein inputs are loads exerted by a road or rail surface on said vehicle said inputs having amplitudes which decrease with time frequency and are correlated with respect to each other in time and/or space,
define a model descriptive of the matrix (Sq(ω)) of the power spectral densities of said outputs, said model being dependent on said operational vectors; and
determine said poles, modal vectors and operational vectors so that said model fits said matrix (Sq(ω)) of the power spectral densities of said outputs,
wherein said operational vectors comprise complex exponential terms which explain the effects on said outputs of the time correlation existing between the inputs applied to wheels arranged on different axles.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 6 therefore recites abstract ideas.
Claim 7 recites:
calculate a matrix (Sq(ω)) of the power spectral densities of outputs, the outputs comprising at least one of: displacements, velocities, and accelerations, wherein inputs are loads exerted by a road or rail surface on said vehicle said inputs having amplitudes which decrease with time frequency and are correlated with respect to each other in time and/or space,
define a model descriptive of the matrix (Sq(ω)) of the power spectral densities of said outputs, said model being dependent on said operational vectors; and
determine said poles, modal vectors and operational vectors so that said model fits said matrix (Sq(ω)) of the power spectral densities of said outputs,
wherein said operational vectors comprise complex exponential terms which explain the effects on said outputs of the time correlation existing between the inputs applied to wheels arranged on different axles.
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental process limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a generic computer that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
Claim 7 therefore recites abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1-5 and 8-15 recite the additional elements of:
positioning a series of movement sensors in assigned measuring points on the vehicle, the vehicle comprising a vehicle chassis, at least two wheels, and corresponding suspensions connecting the vehicle chassis to the at least two wheels, the assigned measuring points comprising one or more measuring points on the vehicle chassis positioned upwards of the suspension and one or more measuring points on the at least two wheels downwards of the suspension, the sensors configured to acquire and store data relative to the outputs;
driving a vehicle at a constant speed on the rail or road surface; and 
measuring outputs comprising at least one of displacements, velocities, and accelerations in assigned measuring points of said vehicle (outputs).
The additional elements merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claims 1-5 and 8-15 fail to integrate the recited judicial exception into a practical application, and claims 1-5 and 8-15 are therefore directed to the judicial exception of abstract ideas.
Claim 16 recites the additional elements of:
wherein a step of detecting the position and the speed of the vehicle on the path covered by using a GPS sensor is included to initialize the estimation.
This additional element merely represents the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, this additional element is insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claim 16 fail to integrate the recited judicial exception into a practical application, and claim 16 is therefore directed to the judicial exception of abstract ideas.
Claim 17 recites the additional elements of:
wherein the series of sensors includes movement sensors arranged along the vertical directions in three angles of the vehicle chassis modeled as a rigid body and on each of the wheels.
These additional elements merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claim 17 fail to integrate the recited judicial exception into a practical application, and claim 17 is therefore directed to the judicial exception of abstract ideas.
Claim 6 recites the additional elements of:
a non-transitory computer readable medium embodying program code executable by a processing device that causes the processing device to do computer functions.
The computer is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
measure outputs comprising at least one of: displacements, velocities, and accelerations in assigned measuring points of said vehicle, the vehicle comprising a vehicle chassis, at least two wheels, and corresponding suspensions connecting the vehicle chassis to the at least two wheels, the assigned measuring points comprising one or more measuring points on the vehicle chassis positioned upwards of the suspension and one or more measuring points on the at least two wheels downwards of the suspension, the vehicle driven at a constant speed on the road or rail surface.
These additional elements merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claim 6 fail to integrate the recited judicial exception into a practical application, and claim 6 is therefore directed to the judicial exception of abstract ideas.
Claim 7 recites the additional elements of:
electronic devices comprising a memory embodying computer-readable instructions; and
a computing device coupled to the memory and directed through execution of the computer-readable instructions to perform computer functions.
The computer is recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
a series of movement sensors positioned in assigned measuring points on said road or rail vehicle and configured to acquire and store, on an electronic support, data relative to outputs, the vehicle comprising a vehicle chassis, at least two wheels, and
corresponding suspensions connecting the vehicle chassis to the at least two wheels, the assigned measuring points comprising one or more measuring points on the vehicle chassis positioned upwards of the suspension and one or more measuring points on the at least two wheels downwards of the suspension; and
measure outputs comprising at least one of: displacements, velocities, and accelerations in the assigned measuring points of said vehicle, the vehicle driven at a constant speed on a road or rail surface;
These additional elements merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately or in combination, the additional elements of claim 7 fail to integrate the recited judicial exception into a practical application, and claim 7 is therefore directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1-5 and 8-17, the sensors mounted in the mounting positions are mere data gathering that is recited at a high level of generality, and are also well-known, routine, and conventional in the art (LeFebvre et al., US 2016/0325767 A1 discloses a vehicle comprising a vehicle chassis (103, Fig. 1), at least two wheels (wheels, Fig. 1), and corresponding suspensions connecting the vehicle chassis to the at least two wheels (“a typical railcar 103 having two trucks (bogies),” ¶ 0055), the assigned measuring points comprising one or more measuring points on the vehicle chassis positioned upwards of the suspension (104 on top of box, Fig. 1) and one or more measuring points on the at least two wheels downwards of the suspension (104 on wheels, Fig. 1), the sensors configured to acquire and store data relative to the outputs (longitudinal, lateral, and vertical sections, Fig. 13; and detecting position and speed of the vehicle (“global navigation system” ¶ 0028) for monitoring “location, speed, and acceleration” ¶ 0029), and fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d). These additional elements also remain insignificant extra-solution activity of mere data gathering necessary to perform the abstract ideas, and, whether considered alone, or in combination with other additional elements, fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g).
As discussed with respect to Step 2A Prong Two, the additional element of the implied processor amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claims 1-5 and 8-17 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claims 1-5 and 8-17 are therefore ineligible.
Regarding claim 6, the sensors mounted in the mounting positions are mere data gathering that is recited at a high level of generality, and are also well-known, routine, and conventional in the art (LeFebvre et al., US 2016/0325767 A1 discloses a vehicle comprising a vehicle chassis (103, Fig. 1), at least two wheels (wheels, Fig. 1), and corresponding suspensions connecting the vehicle chassis to the at least two wheels (“a typical railcar 103 having two trucks (bogies),” ¶ 0055), the assigned measuring points comprising one or more measuring points on the vehicle chassis positioned upwards of the suspension (104 on top of box, Fig. 1) and one or more measuring points on the at least two wheels downwards of the suspension (104 on wheels, Fig. 1), the sensors configured to acquire and store data relative to the outputs (longitudinal, lateral, and vertical sections, Fig. 13; and detecting position and speed of the vehicle (“global navigation system” ¶ 0028) for monitoring “location, speed, and acceleration” ¶ 0029), and fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d). These additional elements also remain insignificant extra-solution activity of mere data gathering necessary to perform the abstract ideas, and, whether considered alone, or in combination with other additional elements, fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g).
As discussed with respect to Step 2A Prong Two, the additional element of the processor amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claim 6 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claim 6 is therefore ineligible.
Regarding claim 7, the sensors mounted in the mounting positions are mere data gathering that is recited at a high level of generality, and are also well-known, routine, and conventional in the art (LeFebvre et al., US 2016/0325767 A1 discloses a vehicle comprising a vehicle chassis (103, Fig. 1), at least two wheels (wheels, Fig. 1), and corresponding suspensions connecting the vehicle chassis to the at least two wheels (“a typical railcar 103 having two trucks (bogies),” ¶ 0055), the assigned measuring points comprising one or more measuring points on the vehicle chassis positioned upwards of the suspension (104 on top of box, Fig. 1) and one or more measuring points on the at least two wheels downwards of the suspension (104 on wheels, Fig. 1), the sensors configured to acquire and store data relative to the outputs (longitudinal, lateral, and vertical sections, Fig. 13; and detecting position and speed of the vehicle (“global navigation system” ¶ 0028) for monitoring “location, speed, and acceleration” ¶ 0029), and fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d). These additional elements also remain insignificant extra-solution activity of mere data gathering necessary to perform the abstract ideas, and, whether considered alone, or in combination with other additional elements, fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g).
As discussed with respect to Step 2A Prong Two, the additional element of the processor amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Whether considered alone or in combination, the additional elements of claim 7 fail to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas, and claim 7 is therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LeFebvre et al., US 2016/0325767 A1, discloses a system for monitoring railcar and tram consist operational parameters and detecting anomalies in the operation and condition thereof using sensors to feed data to a distributive complex event processing engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
04 November 2022
/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853